ORDER
The Disciplinary Review Board on February 14, 1997, having filed with the Court its decision concluding that ANTHONY M. PALAZZO of WEST NEW YORK, who was admitted to the bar of this State in 1985, should be suspended from the practice of law for a period of six months and that his previous reinstatement to practice should be revoked for knowingly failing to reveal in his certified petition for reinstatement to the practice of law following a three-month suspension for possession of cocaine that during the period of suspension he had been arrested on drug charges, *25conduct in violation of RPC 3.3(a)(1) (knowing false statement of material fact to a tribunal); RPC 3.3(a)(5) (knowing failure to disclose a material fact to a tribunal with the knowledge that the tribunal may be misled by such failure); RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation); and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that the Order of this Court dated June 28, 1996, that restored respondent to practice is vacated and ANTHONY M. PALAZZO is hereby suspended from the practice of law for a period of six months, effective immediately, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.